Citation Nr: 0604050	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-20 684	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased disability rating for residuals 
of compression fractures of D6 and D7, currently evaluated as 
40 percent disabling.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was remanded by the Board in an action dated in 
December 2003 for additional development.  


FINDINGS OF FACT

1.  The veteran's thoracic spine disability is evidenced by 
forward flexion limited to 70 degrees, and extension limited 
to 20 degrees, with no weakened movement or excess 
fatigability, no additional limitations in functional ability 
on repeated use or during flare-ups, and no neurological 
deficits.

2.  The veteran does not have intervertebral disc disease.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected thoracic spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5291, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was afforded a VA spine examination given in July 
2004.  The examining physician noted that the veteran cannot 
lift anything because of his back pain.  The veteran reported 
that he has no history of any weakness, does not wear a 
brace, and uses no walking aids.  He has had no surgery on 
his back, and reported no effect on his daily activities.  
The veteran reported that he retired as a toolmaker at age 
62.  He took pain medications for his back pain.

On examination, the examiner noted mild upper dorsal kyphosis 
and mild scoliosis; musculature of the back was normal.  
There was no weakness, no spasm, and no incoordination.  
There was mild tenderness across the lower part of, and in 
between, the two scapulae.  Motor function was intact without 
any weakness or atrophy.  Reflexes were normal, and there was 
no evidence of any neurological deficits.  Straight leg 
raising tests were negative on both sides.  

Range of motion of the spine showed flexion to 70 degrees, 
and to 80 degrees with pain in the lower back.  Extension was 
to 20 degrees; lateral flexion was to 30 degrees bilaterally; 
rotation was to 55 degrees bilaterally, all without pain on 
movement.  The veteran reported that there was pain on 
movement in the lower back, and that he also experienced 
continuous pain in the upper back, even without movement.  
There was no evidence of weakened movement or excess 
fatigability, and no evidence of any additional limitations 
in functional ability on repeated use or during flare-ups.  
It appeared to the examiner that there was some limitation of 
movement of the lower back during forward flexion because of 
pain, but the veteran was able to endure that pain.  There 
was no evidence of neurological deficit, and no evidence of 
any intervetebral disc disease.  

X-ray examination revealed minimal scoliosis of the thoracic 
spine with convexity to the right.  There was no evidence of 
any acute fracture or dislocation seen in the thoracic spine.  
Osteoarthritic changes were seen in the thoracic spine with 
osteophyte formation and disc space narrowing.  The 
examiner's diagnosis was old healed compression fracture of 
T6 and T7 with degenerative joint disease of the thoracic 
spine with mild functional loss due to pain.

The Board notes that there are VA treatment notes of record 
showing treatment after the July 2004 examination, but none 
controvert the findings of that examination.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In determining 
the degree of limitation of motion, several regulatory 
provisions are taken into consideration:  the provisions of 
38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  (The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2005).)

The Board notes as an initial matter that the veteran's 
September 2002 increase to 20 percent was granted utilizing 
Diagnostic Code 5293 for what were described in the rating 
decision as recurring attacks of moderate intervertebral disc 
syndrome (IVDS).  Though the February 2005 rating decision 
that increased the veteran's disability rating to 40 percent 
did not specifically mention IVDS, the current diagnostic 
code for IVDS, Diagnostic Code 5243, is cited.  The Board 
notes that the July 2004 examiner specifically stated that he 
found no evidence of any intervetebral disc disease.  
Accordingly, the Board will base its decision on criteria 
other than that which is provided for IVDS.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The first of 
these, effective September 23, 2002, involve only changes to 
the rating of intervertebral disc syndrome (IVDS), rating 
this disability based on the occurrence of incapacitating 
episodes.  Since these changes involve only IVDS, which the 
veteran does not have, those interim changes need not be 
addressed in deciding this case.

Prior to the September 26, 2003 changes (old criteria), there 
were only three diagnostic codes (not including IVDS) 
providing disability ratings higher than the veteran's 
current 40 percent award.  A higher award is for application 
under old Diagnostic Code 5285 where there are residuals of 
fracture of vertebra that either require the wearing of a 
neck brace because of abnormal mobility, or where there is 
spinal cord involvement requiring long leg braces or where 
the veteran is bedridden.  The results of the veteran's July 
2004 spine examination revealed no spinal cord involvement, 
and no abnormal mobility requiring the wearing of a neck 
brace.  A higher rating under the old Diagnostic Code 5285 is 
therefore not warranted.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As there is no evidence of 
any ankylosis of the spine, a higher rating under old 
Diagnostic Code 5286 is not warranted.  

A higher rating is for consideration under old Diagnostic 
Code 5289 where there is unfavorable ankylosis of the lumbar 
spine.  Here, the veteran's disability is related to the 
thoracic, not the lumbar, spine, and, in any event, there is 
no ankylosis shown.  A higher rating under old Diagnostic 
Code 5289 is therefore not warranted.  In sum, a rating 
higher than the currently assigned 40 percent is not 
warranted under any of the old criteria.  

The schedule for rating spine disabilities was changed 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  Under the new General 
Rating Formula for Diseases and Injuries of the Spine (new 
criteria), a 50 percent evaluation is for consideration when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is for application when 
there is unfavorable ankylosis of the entire spine.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

Here, as the medical evidence, including the report of the 
July 2004 spine examination, shows, there is no ankylosis of 
the spine.  A higher evaluation under the new criteria is 
therefore not warranted.  As noted, the veteran does not have 
IVDS.  Even were evaluation under IVDS possible, a rating 
higher than the currently awarded 40 percent would not be 
warranted under the new criteria because it has not been 
shown that the veteran has had any incapacitating episodes, 
let alone episodes having a total duration of at least six 
weeks during the past 12 months, as would be required to be 
shown in order to warrant a 60 percent evaluation under the 
new Diagnostic Code 5243 based on incapacitating episodes.  
Moreover, there have been no neurologic deficits.  

The Board notes in passing that, given the veteran's 
demonstrated range of motion of the spine, it appears that, 
under the new criteria, the highest award warranted would be 
a 10 percent rating based on demonstrated limitation of 
forward flexion of the spine being greater than 60 degrees, 
but not greater than 85 degrees, or combined motion of 
greater than 120 degrees.

As noted, in determining the degree of limitation of motion, 
several regulatory provisions are taken into consideration to 
account for lack of normal endurance, functional loss due to 
pain, pain on use and during flare-ups, weakened movement, 
excess fatigability, incoordination, and the effects of the 
disability on the veteran's ordinary activity.  Here, as 
noted above, these were taken into account in assessing the 
range of motion of the veteran's dorsal spine.  In this 
regard, the Board also notes that the July 2004 examiner 
described the veteran's functional loss as mild, as a 
function of the limited loss of range of motion exhibited by 
the veteran and absence of pain except after 70 degrees of 
flexion.  In sum, the preponderance of the evidence of record 
shows that the veteran's thoracic spine disability does not 
warrant a disability rating higher than the 40 percent 
currently assigned. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, and in follow-up correspondence in October 2004.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected spine disability, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the changes in the 
criteria for evaluating disabilities of the spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service and other medical records, and secured an examination 
in order to ascertain the severity of his disability.  In 
response to the RO's October 2004 correspondence explaining 
the VCAA and describing the evidence necessary to advance his 
claim, the veteran noted in a November statement that the RO 
should go ahead and process his claim, clearly implying that 
he had no further evidence to submit.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an increased disability rating for residuals 
of compression fractures of D6 and D7, currently evaluated as 
40 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


